Citation Nr: 0607316	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  05-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
December 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina Regional Office (RO), which granted the veteran 
entitlement to service connection for PTSD and rated this 
disorder as 50 percent disabling. 

In January 2006, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following the most recent supplemental statement of the case 
in November 2005, medical records showing evaluation of the 
veteran's PTSD by his private physician, Dr. B., were 
received.  These records, received in December 2005, are 
pertinent to the issue on appeal.  The RO has not had the 
opportunity to review this evidence in conjunction with the 
veteran's claim and the veteran did not submit a waiver of 
initial review of this evidence by the RO.   The Board also 
notes that this evidence was not of record at the time of the 
veteran's most recent VA examination in August 2004.

Additionally, at his hearing in January 2006, the veteran 
testified that he is receiving ongoing evaluation and 
treatment from Dr. B. at the University of South Carolina on 
a regular basis and was last seen by this physician earlier 
that month.  Medical records related to his treatment by Dr. 
B. not currently of record should be obtained and associated 
with his claims file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him for PTSD since June 2003.  After 
securing any necessary releases required, 
the RO should obtain all identified 
records to include the records of 
treatment provided to the veteran by Dr. 
B at the University of South Carolina.

2. Thereafter, the veteran should be 
scheduled for a VA examination by a 
psychiatrist in order to determine the 
severity of his PTSD.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests and 
procedures should be performed.  The 
examiner is requested to obtain a 
detailed occupational history.  The 
examiner should indicate the degree of 
social and occupational impairment caused 
by PTSD and should assign a Global 
Assessment of Functioning (GAF) score.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should then readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD in light of the evidence, to include 
the evidence received since the November 
2005 supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond. 

The case should then be returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

